COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  EDDIE ESTEP,                                   §              No. 08-19-00280-CR

                       Appellant,                §                 Appeal from the

  v.                                             §               205thDistrict Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                       State.                    §              (TC# 20150D04089)

                                                 §
                                           ORDER

       The Court GRANTS Jo-Anne Hilverding’s request for an extension of time within

which to file the Reporter’s Record until March 17, 2020. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Jo-Anne Hilverding, Official Court Reporter for the 205th

District Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled

and numbered cause and forward the same to this Court on or before March 17, 2020.


       IT IS SO ORDERED this 3rd day of February 2020.


                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.